 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    Scott Johnson,                                No. 2:18-cv-01885-MCE-AC
12                     Plaintiff,
13           v.                                     ORDER
14    Starbucks Corporation, a Washington
      Corporation; and Does 1-10,
15
                       Defendant.
16

17
18
            Having considered Plaintiff Scott Johnson’s Motion to Stay (ECF No. 16) and
19
     Defendant Starbucks Corporation’s Statement of Non-Opposition thereto (ECF No. 18),
20
     the Court hereby ORDERS that:
21
            (1) proceedings are STAYED pending resolution of the appeals in civil cases
22
     3:17-cv-02454-WHA and 8:18-cv-01615-DOC-DFM;
23
            (2) the parties shall submit a Joint Status Report (“JSR”) every sixty (60) days
24
     from the date of electronic filing of this Order until completion of the appeals; and
25
26   ///

27   ///

28   ///
                                                    1
 1          (3) within 14 days of a resolution of the pending appeals in civil cases 3:17-cv-
 2   02454-WHA and 8:18-cv-01615-DOC-DFM, the Parties shall submit a JSR reporting all
 3   issues, if any, remaining in this matter.
 4          IT IS SO ORDERED.
 5   Dated: June 11, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
